DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: line 2, change "claims 2" to - - claim 2 - -.  Appropriate correction is required.


Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 10465511 B2
Watson
EP 3182119 A1
COLOMBEL et al. hereinafter COLOMBEL
US 5844147 A
Fiedler et al. hereinafter Fiedler


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of COLOMBEL.
With respect to claim 1, Watson discloses an automated batch sampling drilling mud management system (Title: Automated Drilling Fluid Analysis System) comprising: 
a portable mud measurement system (FIG. 2 illustrates a mobile automated drilling fluid analysis system) having: 
one or more measurement devices (density sensor 250) arranged to measure at least one property and/or characteristic of drilling mud (col. 10 lines 29-30 discloses floats is sensed by the density sensor 250); 
a pumping system (vacuum pump station 260) comprising: 
a low-pressure mud pump (260 and 360) arranged to pump a batch sample of drilling mud from a supply of drilling mud to the one or more measurement devices and to subsequently flush the batch sample of drilling mud from the one or more measurement devices (col. 9 lines 8-12 discloses a vacuum pump 260 withdraws fluid samples from the sample cups 220 through a passage 264 and routes it through a condenser 270 to be deposited into a test tube 242), said mud pump configured to apply a relative negative pressure to draw said mud into the one or more measurement devices (col. 10 lines 20-22 discloses route the fluid after filtering through the vacuum pump 260 into the test tube to measure density); and 
a flushing fluid pump configured to introduce a flushing fluid into the one or more measurement devices (col. 7 lines 60-63 discloses second pump 170 may be used between the outlet of the in-line rheometer and the automated titrator 132 of the modular automated drilling fluid test unit 130); and 
a communications system (external network 20) enabling bidirectional communications between the mud management system and a remote location to enable transfer of data therebetween and the exertion of control from the remote location to the mud management system (col. 5 lines 59-63 discloses the mobile, automated drilling fluid analysis system 10 is connected between a drilling fluid reservoir 12 on an oil or gas drilling site and an external network 20 for communicating with a remote office or terminal).
Watson discloses the claimed invention except the drilling pump used to convey the mud is peristaltic pump.
COLOMBEL from area of determining the content of at least one compound contained in a drilling mud discloses a peristaltic pump capable of conveying the drilling mud in order to determine the content of at least one drilling compound in a drilling mud.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Watson with the teachings of COLOMBEL in order to replace the mud pump of Watson with the peristaltic pump of COLOMBEL for the predicable benefit of low maintenance costs, gentle pumping action, solid handling characteristics of peristaltic pump.
With respect to claim 2, Watson and COLOMBEL disclose the mud management system of claim 1 above. Watson further discloses a dosing system arranged to (main pump 34 and auxiliary pumps), upon instruction from the mud measurement system (workstation 90); or the communications system; to, automatically dose the drilling mud supply with one or more drilling mud ingredients on a basis of minimizing differences between the measured at least one property or characteristic of the mud and a desired specification (as illustrated in Fig. 4, fluid is pumped from the reservoir by main pump 34 through a conduit 140 and a “junk basket” 150 to remove material that is likely to clog the instrumentation or contaminate the measurements).  
With respect to claim 3, Watson and COLOMBEL disclose the mud management system of claim 2 above. Watson further discloses an interface to enable a local operator to enter data relating to a manual addition of one or more ingredients to the drilling mud supply and wherein the communications system is arranged to communicate the entered data to the remote location (col. 8 lines 22-27 discloses the computer system 104 may be connected to a display 110 and a database 112, and also to the various instruments and components via cable 114 containing control and data lines for controlling the Modes I and II test units 134A and 134B and receiving data from the ADFA 10).  
With respect to claim 4, Watson and COLOMBEL disclose the mud management system of claims 1-3 above. Watson further discloses the mud measurement system is arranged to automatically issue a notification if at least one property or characteristic of the mud falls outside the desired specification (col. 8 lines 17-22 discloses the outputs of the modular ADF test unit 130 are transmitted to the computer system 104 for processing and storage, preparation of reports, communicating results and other information via the network 20 to a remote office or location).  
With respect to claim 6, Watson and COLOMBEL disclose the mud management system of claim 2 above. Watson further discloses a supply of one or more components or ingredients for dosing drilling mud operatively associated with the dosing system (Fig. 4 illustrates supply of mud for dosing drilling mud operatively associated with the drilling fluid analysis system).  
With respect to claim 7, Watson and COLOMBEL disclose the mud management system of claim 6 above. Watson further discloses the dosing system includes an inventory control system arranged to receive data relating to the supply of the one or more components or ingredients to facilitate ordering of additional components or ingredients (col. 7 lines 4-8 discloses the automated drilling fluid analysis system 10 and the computer system 100 provided for its programmed control form an integral system 102).
With respect to claim 8, Watson and COLOMBEL disclose the mud management system of claim 1 above. Watson further discloses the a supply of a flushing fluid for delivery by the pumping system to the one or more measurement devices (as illustrated in Fig. 4, fluid is pumped from the reservoir by main pump 34 through a conduit 140).  
With respect to claim 9, Watson and COLOMBEL disclose the mud management system of claim 1 above. Watson further discloses the pumping system is arranged to circulate mud from an external mud supply through a hose and back to the mud supply through a return pipe prior to delivering a batch sample of mud to the one or more measurement devices (col. 8 lines 1-4 discloses the bypass configuration around the electric stability meter, for example, is provided by a pump and bypass valve 154 that routes the test fluid via a conduit 156 to a second pump and bypass valve 158).  
With respect to claim 10, Watson and COLOMBEL disclose the management system of claim 1 above. Watson further discloses the pumping system is arranged to maintain a volume of the flushing fluid in contact with the one or more measurement devices after a measurement cycle in which the one or more measurement devices have measured the at least one property or characteristic of drilling mud (col. 9 lines 8-12 discloses a vacuum pump 260 mounted on the housing 202 withdraws fluid samples from the sample cups 220 through a passage 264 and routes it through a condenser 270 to be deposited into a test tube 242).  
With respect to claim 11, Watson and COLOMBEL disclose the mud management system of  claim 1 above. Watson further discloses pumping system is arranged to run the flushing fluid pump to introduce a flushing fluid into the one or more measurement devices (col. 7 lines 60-63 discloses second pump 170 may be used between the outlet of the in-line rheometer and the automated titrator 132 of the modular automated drilling fluid test unit 130); and to subsequently operate the mud pump to empty the flushing fluid from the one or more measurement devices (col. 9 lines 8-10 discloses vacuum pump 260 mounted on the housing 202 withdraws fluid samples from the sample cups 220 through a passage 264).  
With respect to claim 13, Watson and COLOMBEL disclose the mud management system of claim 1 above. Watson further discloses the pumping system comprises a valve connected between the mud pump (pump and bypass valve 154), the return pipe and the one or more measurement devices (bypass conduit 158), the valve having: a recycling state where the valve directs mud from the pump to flow only to the return pipe (Fig. 4 illustrates the bypass system); and a flow-through state where the valve allows mud to flow from the pump to the at least one more measurement devices and blocks flow of mud to the return pipe (pump and bypass valve 156 in a flow-through state where the valve allows mud to flow from the pump to the measurement apparatus as illustrated in Fig. 4).  
With respect to claim 15, Watson and COLOMBEL disclose the mud management system of claims 1 above. Watson further discloses a filtrate measurement system arranged to measure fluid loss of the drilling mud (col. Referring to FIGS. 5A and 5B, the modular automated drilling fluid analysis unit 200 operates in Mode I as follows to perform the following tests: (1) filtration; (2) fluid test; (3) filter cake; (4) density; and (5) volume). 
With respect to claim 16, Watson and COLOMBEL disclose the mud management system of claims 1 above. Watson further discloses a mobile unit housing for carrying or housing the mud measurement system (col. 6 lines 30-32 discloses the instruments, including the modular automated test unit, may generally be housed in cabinets within the trailer 28); and the communication system (work station 90), said housing sized to be carried as checked luggage on a commercial aircraft (Fig. 2 illustrates a first cabinet 50, supplied fluid for analysis by conduit 96, may contain a first automated test unit (or first ATU), not shown but may be located inside cabinet 50).  
Watson discloses the cabinet 50 mounted in a trailer but not in a commercial aircraft  as a checked bag. However, it  would have been an obvious matter of design choice to carry cabinet 50 as a checked luggage in an aircraft, since Applicant has not disclosed that transporting the cabinet either in a trailer or an aircraft solves any stated problem or is for any particular purpose other than demonstrating different transportation means for the cabinet and it appears that the invention would perform equally well when transported in a trailer.
With respect to claim 17, Watson and COLOMBEL disclose the mud management system of claim 16 above. Watson further discloses the mobile unit housing further carries or houses one or more of the dosing system; the supply of one or more components or ingredients for making dosing drilling mud; the supply of flushing fluid; and the filtrate system (col. 6 lines 32-40 discloses a first cabinet 50, supplied fluid for analysis by conduit 96, may contain a first automated test unit located inside cabinet 50. The first ATU, configured for Mode I analysis, may preferably include an automatic titrator for feeding fluid samples to first and second rotating turntables respectively. The Mode I analysis includes tests for filter cake using the first turntable and tests for fluid loss using the second turntable as will be described with FIG. 5).  
With respect to claim 18, Watson and COLOMBEL disclose a method for measuring properties or characteristics of a drilling mud in accordance with claim 1 above. Watson further discloses said method comprising the steps of arranging an automated batch sampling drilling mud management system in fluid communication with 5an external mud supply, and measuring at least one property and/or characteristic of the drilling mud (FIG. 4 illustrates a system block diagram with components arranged in a sequence for analyzing drilling fluid according to the embodiment of FIGS. 1, 2 and 3).  
With respect to claim 19, Watson and COLOMBEL disclose an automated, man-portable drilling mud measurement system in accordance with claim 1 above. Watson further discloses a housing sized and dimensioned to be carried on a trailer, said housing an automated batch sampling drilling mud management system (Fig. 2 illustrates a mobile automated drilling fluid analysis system installed on a trailer chassis and including its operative components, according to the one embodiment of FIG. 1).
Watson discloses the cabinet 50 mounted in a trailer but not in a commercial aircraft
as a checked bag. However, it  would have been an obvious matter of design choice to carry cabinet 50 as a checked luggage in an aircraft, since Applicant has not disclosed that transporting the cabinet either in a trailer or an aircraft solves any stated problem or is for any particular purpose other than demonstrating different transportation means for the cabinet and it appears that the invention would perform equally well when transported in a trailer.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and COLOMBEL as applied to claim 1 above, and further in view of Fiedler.
With respect to claim 12, Watson and COLOMBEL disclose the mud measurement system of claim 1 above. Watson modified by COLOMBEL discloses  mud pump flushing fluid from the one or more measurement devices to the mud supply (col. 9 lines 8-10 discloses vacuum pump 260 mounted on the housing 202 withdraws fluid samples from the sample cups 220).  
Watson modified by COLOMBEL is silent about the pump is reversible. Fiedler from an area of  on-site solid phase extraction for removing analytes from samples of interest discloses reversible peristaltic pump (col. 2 lines 30-32).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Watson with the teachings of Fiedler so that the peristaltic pump of Watson will have a capability of working in both direction as disclosed in Fiedler invention for the predicable benefit of permitting sampling and purging fluid at numerous user-definable parameters.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the references separately or in combination do not appear to teach provide feedback control in association with the dosing system and the mud measurement system by performing a test cycle on the mud after operation of the dosing system and to cause subsequent operations of the dosing system and the mud management system if the measurement devices indicate that the characteristics or properties of dosed mud lie outside the desired specification.  
With respect to claim 14, the references separately or in combination do not appear to teach a single reversible mud pump having first and second ports and a first three-way valve connected between the first port, the supply of drilling mud and the one or more measurement devices; and a second three-way valve connected between the second port of the mud pump, the supply of drilling mud and the supply of flushing fluid.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                 


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861